STATE OF MINNESOTA
                                                                 prJanuary 27, 2016

                                IN SUPREME COURT                     Om~EOF
                                                                 APPB.I.AJECcurn
                                    AlS-1156

Joan Van Riper,

      Employee-Respondent/
      Cross-Appellant,

vs.

Interstate Packaging, Inc.

      Employer-Relator/
      Cross-Appeal Respondent,
and

Cincinnati Insurance Company,

       Insurer-Relator/
       Cross-Appeal Respondent,
and

Mason City Clinic,
Mason City Surgery Center,
Mayo Clinic,
Minnesota Department of Employment Economic Development,
Spectrum Rehabilitation Services, Inc.,
Blue Cross Blue Shield of Minnesota, and,
UNUM Life Insurance Company,

       Intervenors.




Donaldson V. Lawhead, Lawhead Law Offices, Austin, Minnesota, for respondent.

Timothy S. Crom and Nicholas M. Matchen, Jardine, Logan & O'Brien, PLLP, Lake Elmo,
Minnesota, for relators.



                                         1
       Considered and decided by the court without oral argument.


                                        ORDER


      Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the decision ofthe Workers' Compensation Court

of Appeals filed and served on June 26, 2015, be, and the same is, affirmed without opinion.

See Hoffv. Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining that "[s]ummary

affnmances have no precedential value because they do not commit the court to any

particular point of view," doing no more than establishing the law of the case).

       Employee is awarded $1,200 in attorney fees.

      Dated: January 27, 2016


                                                 BY 1HE COURT:



                                                 Natalie E. Hudson
                                                 Associate Justice




                                            2